           Case 2:20-cv-01749-CMR Document 1 Filed 04/02/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ANGLERS PRO SHOP, INC.                               :
    and                                              :
JOANNE NOTARANGELO                                   :      CIVIL ACTION NO. ____________
                                                     :
                        Plaintiffs,                  :
                                                     :
           v.                                        :
                                                     :
TRAVELERS CASUALTY INSURANCE                         :
COMPANY OF AMERICA                                   :
                                                     :
                        Defendant.                   :


                                      NOTICE OF REMOVAL

      Pursuant to Sections 1332, 1441, and 1446 of Title 28 of the United States Code,

Defendant,      Travelers   Casualty     Insurance       Company   of   America   (hereinafter,

“Travelers”), by and through its counsel, hereby gives notice of the removal of this

action from the Court of Common Pleas of Philadelphia County, Pennsylvania to the

United States District Court for the Eastern District of Pennsylvania, and as grounds for

removal states as follows:

      1.        On or about January 22, 2020, Plaintiffs, Anglers Pro Shop, Inc. and

Joanne Notarangelo (hereinafter “Plaintiffs”), instituted suit by filing a Summons against

Travelers in the Pennsylvania Court of Common Pleas, Philadelphia County, assigned

as Case No. 200102560. A copy of the Summons is attached hereto as Exhibit 1, as

required by 28 U.S.C. § 1446(a).




                                               1
            Case 2:20-cv-01749-CMR Document 1 Filed 04/02/20 Page 2 of 5




       2.      On January 27, 2020, Plaintiffs served Travelers with the Writ of

Summons.       See Affidavit of Service filed on February 4, 2020, attached hereto as

Exhibit 2.

       3.      On or about March 12, 2020, Plaintiffs filed a Civil Action Complaint with

the Court of Common Pleas, Philadelphia County. The Complaint sets forth the claim

for relief upon which the action is based, and in paragraph 6 of the Complaint seeks

damages in excess of $75,000.00 per the estimate attached as Exhibit A to Plaintiffs’

Complaint from Alliance Adjustment Group, Inc. dated July 10, 2018, in the amount of

$249,635.32. A copy of the Complaint is attached as Exhibit 3, as required by 28

U.S.C. § 1446(a).

       4.      The basis for federal court jurisdiction is 28 U.S.C. § 1332, diversity of

citizenship, which provides, in relevant part, that federal district courts have original

jurisdiction of civil actions between citizens of different states where the amount in

controversy exceeds $75,000, exclusive of interest and costs.

       5.      “[A]ny civil action brought in a state court of which the district courts of the

United States have original jurisdiction, may be removed by the defendant to the district

court of the United States for the district and division embracing the place where such

action is pending.” 28 U.S.C. § 1441(a). The Eastern District of Pennsylvania is the

district that embraces Philadelphia County.

       6.      Section 1446(b) provides as follows:

               (b) The notice of removal of a civil action or proceeding shall be
               filed within thirty days after the receipt by the defendant, through
               service or otherwise, of a copy of the initial pleading setting forth
               the claim for relief upon which such action or proceeding is based,
               or within thirty days after the service of summons upon the
               defendant if such initial pleading has then been filed in court and is
                                               2
           Case 2:20-cv-01749-CMR Document 1 Filed 04/02/20 Page 3 of 5




              not required to be served on the defendant, whichever period is
              shorter.

      7.      This Notice of Removal is timely in that it was filed within 30 days from the

point at which Travelers had notice that the action was removable, and less than a year

after the commencement of the state court action. See 28 U.S.C. § 1446(b).

      8.      Upon information and belief, Plaintiff, Anglers Pro Shop, Inc. is a

corporation organized under the laws of the Commonwealth of Pennsylvania with its

principal place of business located at 3361 Bethlehem Pike, Souderton, Pennsylvania

18964. See Exhibit 3 at par. 1.

      9.      Upon information and belief, Plaintiff, Joanne Notarangelo is a citizen of

the Commonwealth of Pennsylvania, residing at 204 North 6th Street, Perkasie,

Pennsylvania 18944.

      10.     Travelers is, and was at the time the Complaint was filed in Pennsylvania

state court, a Connecticut corporation with its principal place of business in Hartford,

Connecticut at One Tower Square.

      11.     A copy of this Notice of Removal is being filed with the Prothonotary of the

Court of Common Pleas of Philadelphia County, Pennsylvania, and is being served on

counsel of record, in compliance with 28 U.S.C. § 1446(a), (d). See Notice of Filing of

Removal as Exhibit 4.

      12.     Pursuant to 28 U.S.C. § 1446(a), copies “of all process, pleadings, and

orders” received by Travelers are attached hereto.         Defendant Travelers has not

answered or otherwise responded to the Complaint.

      13.     Removal of Plaintiffs’ case to the United States District Court for the

Eastern District of Pennsylvania is required under the circumstances of this case

                                            3
         Case 2:20-cv-01749-CMR Document 1 Filed 04/02/20 Page 4 of 5




because all parties are citizens of different states and the amount in controversy

exceeds $75,000, exclusive of interest and costs.

       WHEREFORE, Defendant, Travelers Casualty Insurance Company of America,

respectfully removes this action to the United States District Court for the Eastern

District of Pennsylvania for further proceedings pursuant to this Notice.

                                    BUTLER WEIHMULLER KATZ CRAIG LLP

                                    s/ Michael J. McLaughlin
                                     MICHAEL J. McLAUGHLIN, ESQ.
                                     mmclaughlin@butler.legal
                                     1818 Market Street, Suite 2740
                                     Philadelphia, PA 19103
                                     Telephone: (215) 405-9191
                                     Facsimile: (215) 405-9190
                                     Attorneys for Defendant, Travelers Casualty
Dated: April 2, 2020                 Insurance Company of America




                                            4
         Case 2:20-cv-01749-CMR Document 1 Filed 04/02/20 Page 5 of 5




                              CERTIFICATE OF SERVICE

      I, Michael J. McLaughlin, hereby certify that a true and correct copy of the

foregoing Notice of Removal, filed this 2nd day of April, 2020, has been served on the

following counsel of record via the Court’s Electronic Filing System:


                               Joseph A. Zenstein, Esq.
                             jzenstein@zensteinlaw.com
                           Zenstein Kovalsky Buckalew, LLC
                            1240 Old York Road, Suite 101
                                Warminster, PA 18974
                                Attorneys for Plaintiffs




                                    s/ Michael J. McLaughlin
                                    MICHAEL J. McLAUGHLIN., ESQ.
